Citation Nr: 1727749	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to March 1989. 

This case comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In a November 2014 decision, the Board denied an increased rating for bilateral pes planus (flatfoot).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In August 2015, the Court granted a Joint Motion for Partial Remand, and remanded the portion of the November 2014 Board decision which denied an increased rating in excess of 30 percent for bilateral pes planus for action consistent with the terms of the joint motion.  The case was remanded to the Board for further adjudication. 

In September 2015, the Board remanded the case for additional development and adjudicative action.  A February 2016 rating decision increased the rating for bilateral pes planus to 50 percent effective December 22, 2015.

In June 2016, the Board remanded the case for compliance with the prior remand.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  An October 2016 rating decision granted an earlier effective date of June 13, 2008 for the award of the 50 percent rating for bilateral pes planus, based on the date of claim for increase.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating available for his bilateral pes planus.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice for his claim for increase in June 2008.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with several examinations to determine the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In this case, VA received the Veteran's claim for an increased rating for his bilateral pes planus on June 13, 2008.

During the course of appeal, the Veteran's bilateral pes planus has been awarded a 50 percent rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2016).  The 50 percent rating has been made effective from the date of his claim for increase.

Diagnostic Code 5276 for acquired flatfoot provides for a 50 percent rating for pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  That is the maximum rating allowed under this code.  Thus, the Veteran is in receipt of the maximum schedular rating available for his bilateral pes planus.  

The Board has considered whether any other applicable rating criteria may enable a higher rating.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

While Diagnostic Code 5284 for "other" foot injuries allows for separate ratings for each foot, as opposed to a bilateral condition, the term "other" refers to injuries other than those set out in Diagnostic Codes 5276 to 5283.  Copeland v. McDonald, 27 Vet. App. 333, 337 (June 25, 2015).  The Court has held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a.  Id. at 338.  Thus, that code is not applicable in this case.  

While the Veteran also has plantar fasciitis and tarsal tunnel syndrome of each foot, those disabilities already have been separately rated under Diagnostic Code 8525.  See 38 C.F.R § 4.14 (2016).  

As a December 2015 VA examiner has indicated that the Veteran's disability does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, a higher rating pursuant to the provisions regarding loss of use of a foot is not warranted.  See 38 C.F.R. §§ 3.350, 4.63 (2016).   

The Board has also considered whether the schedular evaluation is inadequate, requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the current 50 percent schedular rating under Diagnostic Code 5276 for flatfoot is adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which is primarily severe pain.  The Veteran's reported limitations in walking and standing are reasonably contemplated by the rating criteria.  The Veteran also has been granted a total disability rating based on individual unemployability due in part to his bilateral pes planus under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  

Moreover, the currently assigned 50 percent rating for bilateral pes planus is the maximum rating allowable under Diagnostic Code 5276 and this rating has been made effective the entire rating period.  Thus, extraschedular consideration is no longer warranted.  While the Board previously requested referral of this case to the Director of Compensation and Pension Service for extraschedular consideration, the Veteran's disability at that time had not been rated at the maximum schedular rating for the entire rating period.  

Nevertheless, in November 2016, a VA Director of Compensation Service reviewed the Veteran's claims file and stated that while there is a pronounced disability productive of significant limitation, the consistent findings of pain, pain on manipulation and use, extreme tenderness, deformity, and absence of improvement with orthopedic appliances or shoes are clearly considered in the rating criteria under Diagnostic Code 5276.  The director concluded that while the Veteran's disability is certainly quite severe, it is not shown to exhibit an unusual or exceptional disability picture that renders the regular rating criteria inadequate.  As the director's opinion is supported by the evidence of record, the Board finds it to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As the director considered all of the symptoms associated with the Veteran's service-connected disabilities that give rise to foot manifestations, the combined effect or collective impact of his service-connected disabilities also does not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Given the above, an extraschedular rating is not warranted.  

In conclusion, a rating in excess of 50 percent for bilateral pes planus is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for bilateral pes planus is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


